Opinion of the Court
ROBERT E. Quinn, Chief Judge:
The law officer admitted a pretrial statement of the accused over the objection of defense counsel on the ground that the statement was obtained in violation of Article 31, Uniform Code of Military Justice. Later he instructed the court members on their right to consider the accused’s pretrial statement. The instruction is substantially similar to that which we held to be erroneous in United States v Jones, 7 USCMA 623, 23 CMR 87. The erroneous instruction was not induced or waived by the accused or his counsel. See United States v Schwed, 8 USCMA 305, 24 CMR 115. Since it may have deprived the accused of a substantial right accorded to him by the Uniform Code, the conviction must be set aside. United States v Yearty, 8 USCMA 191, 23 CMR 415.
The decision of the board of review is reversed. The findings of guilty and the sentence are set aside. A rehearing may be ordered.
Judge Ferguson concurs.
Judge Latimer dissents.